Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alphonza Leonard Phillip Thomas, III, appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2012) complaint and' denying his motions to amend and for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny Thomas’s motions for appointment of counsel and for a transcript at government expense and affirm for the reasons stated by the district court. Thomas v. Soucier, No. 5:13-ct-03247-BO (E.D.N.C. Jan. 21, 2015; Mar. 26, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.